Citation Nr: 0838465	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.


FINDING OF FACT

The service-connected internal derangement of the left knee 
is manifested, functionally, by range of motion from 0 to 135 
degrees, and complaints of pain; there is no medical evidence 
of subluxation or lateral instability, ankylosis, dislocation 
of semi-lunar cartilage, or impairment of the tibia or 
fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
internal derangement of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in January 1991, the veteran was 
granted service connection for internal derangement of the 
left knee and assigned a noncompensable disability evaluation 
effective November 9, 1990.  In a March 1998 Hearing Officer 
Decision, the veteran's left knee disability evaluation was 
increased to 10 percent disabling effective March 4, 1997.  A 
September 1999 rating decision increased this evaluation to 
20 percent disabling effective February 9, 1999.  This 
evaluation has remained in effect.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral knee disability is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg). When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 percent 
rating is authorized for ankylosis of the knee between 10 and 
20 degrees of flexion.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, a 20 percent rating is warranted 
for flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
for extension limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, a 30 percent 
rating is warranted for extension limited to 20 degrees, a 40 
percent rating is warranted for extension limited to 30 
degrees, and a 50 percent rating is warranted for extension 
is limited to 45 degrees.

VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of he leg), may be assigned for disability of the same joint. 
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2008).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

VA x-rays of the left knee dated in December 2000 showed 
evidence of degenerative involvement.  VA treatment records 
dated in September 2003 showed no limitation in mobility of 
the left knee.  The veteran complained of buckling of his 
left knee when he went down stairs and mostly clicks.  He 
indicated his disability was aggravated over the summer with 
up and down ladders.  There was minor discomfort of the left 
patella knee area with internal rotation.  Acidphex and 
Relafen were added as medications.  In October 2003, the 
veteran was seen for left knee pain.  The veteran reported 
that Relafen was of no relief.  He reported sitting for a 
long time and then getting up and bending was the most 
problematic.  The veteran reported doing regular walking 
which was no bothersome.  He indicated it was distracting and 
painful.  Regular exercise, stretching, and use of NSAIDs 
were reinforced.  The veteran was to try Etodolac for anti-
inflammatory, regular exercise and a physical therapy 
referral was made.  The veteran reported he would do physical 
therapy when he was out of school in December.  It was noted 
that the veteran was able to walk out of the room in little 
discomfort and go from sitting to standing easily.  He was 
referred to rheumatology for evaluation and to Saco clinic 
for steroid injections as needed.  In October 2003, it was 
noted that the veteran was authorized seven local therapist 
visits to be used from October 30, 2003 to January 30, 2004.

At a February 2004 VA examination, the veteran reported that 
he was a full time student and it was in this capacity that 
he claimed the majority of his discomfort, that is pain when 
sitting in a sedentary flexed left knee attitude.  He 
developed pain when sitting in the 90 degrees flexed 
attitude, requiring him to get up and move around.  He stated 
that this was emotionally disturbing in from of the other 
students.  He reported that the knee felt weak at times; the 
knee was stiff.  The pain was also additionally increased 
with activities such as running, squatting or kneeling.  It 
would swell on occasion.  He did not describe increased heat 
or redness instability or true locking.  He did state that 
the knee lacked endurance for activities described above.  
The examiner was unable to determine the extent in degrees of 
range of motion or joint function additionally limited by 
pain.  The veteran took over the counter pain medications, 
which were only minimally effective.  He did not describe any 
flares as such, just day to day discomfort with activities 
described above.  He used no prosthetic or assistive device.  
There had been no surgical intervention.  There were no 
episodes of dislocation or subluxation.  

The examination showed no deformity, no increased heat or 
redness.  The ligaments were intact with negative Lachman's 
and negative drawer sign.  McMurray's sign was negative.  
Range of motion of the knee was 0 to 135 degrees with mild 
discomfort at endpoint.  There was marked discomfort with 
manipulation of the patella, particularly with the Apley 
compression test.  The veteran was able to do a deep knee 
bend when standing, but with significant pain at endpoint.  

VA treatment report dated in March 2004 noted that the 
veteran took aspirin or Tylenol for knee pain.  He reported 
both knees bothered him after sitting for long periods and he 
had to stand up.  In July 2004, the veteran reported some 
swelling in the calf with discomfort behind the knee after 
walking four miles.  

The Board notes that the veteran failed to report for VA 
examinations in October 14, 2004, November 16, 2004, January 
3, 2005, January 13, 2005, February 3, 2005, February 8, 
2005, February 10, 2005, and May 3, 2005.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of a 
schedular rating in excess of 20 percent for the veteran's 
internal derangement of the left knee.

As indicated above, the February 2004 VA examination revealed 
range of motion from 0 to 135 degrees, with mild discomfort 
at endpoint.  

Given the discomfort noted on range of motion, even if the 
Board were to concede that pain equated to an additional 
limitation of flexion and/or extension of several degrees, 
there would still have to be an objective showing of 
significant loss of motion to warrant assignment of any 
higher rating under either Diagnostic Code 5260 or 5261.  
Such is not the case here.  Therefore, even taking into 
account the veteran's mild discomfort at endpoint range of 
motion, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  See 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59; however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  Thus, while the Board 
acknowledges the appellant's complaints of pain, given the 
objective findings pertaining to actual functional loss, the 
overall record indicates that he is adequately compensated 
for such pain by the 20 percent rating assigned his left knee 
disability.

The February 2004 VA examiner did not find objective evidence 
of left knee instability or recurrent subluxation.  
Therefore, the record does not provide a basis for evaluating 
the disability, or assigning a separate compensable rating, 
under Diagnostic Code 5257.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 20 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected left knee involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.

As noted above, the veteran failed to report for eight 
scheduled VA examinations that might have provided insight 
into the current severity of his service-connected 
disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
show for VA examinations.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him. 
Hyson v. Brown, 5 Vet. App. 262 (1993).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for the service-
connected internal derangement of the left knee must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In November 2003 and August 2005 letters the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the claim for an increased 
evaluation has been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the November 2003 and 
August 2005 letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Finally, the Board notes that the February 2005 Statement of 
the Case explained why the veteran's disability did not 
warrant an increased rating.  Thus, the veteran had actual 
notice of the criteria used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  As noted above, the veteran failed to attend seven 
scheduled VA examinations.

The veteran's VA examination and treatment records have been 
associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the left knee is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


